Fourth Court of Appeals
                                       San Antonio, Texas
                                             February 13, 2020

                                           No. 04-20-00090-CV

                          IN RE SOUTH PLAINS CONTRACTING, INC.

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Liza A. Rodriguez, Justice

        On February 11, 2020, relator filed a petition for writ of mandamus. This court believes
a serious question concerning the mandamus relief sought requires further consideration. See
TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest may file a response to the
petition in this court no later than February 28, 2020. Any such response must conform to
Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on February 13, 2020.


                                                                         PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court




1
 This proceeding arises out of Cause No. 2016CI13807, styled South Plains Contracting, Inc. v. Robert W. Loree
and Christopher D. Below, pending in the 438th Judicial District Court, Bexar County, Texas, the Honorable Rosie
Alvarado presiding.